                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


NATALIE KARIL GOUDY,                                4:17-CV-04171-KES

                  Plaintiff,

      vs.
                                                        JUDGMENT
NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,


                  Defendant.


      Pursuant to the Memorandum Opinion and Order Affirming the Decision

of the Commissioner, it is

      ORDERED, ADJUDGED, and DECREED that judgment is entered in

favor of defendant, Nancy A. Berryhill, Acting Commissioner of Social Security

Administration, and against plaintiff, Natalie Karil Goudy.

      Dated November 26, 2018.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE
